Simmons, Justice.
The court below erred in overruling the certiorari in this case. In order for a landlord to have a lien upon his tenant’s crop for supplies, under §1978 of the code, the landlord must furnish the articles as landlord. *147Scott v. Pound, 61 Get. 579. The evidence in this record shows that Morris & Cook did not furnish the guano to Shelton as landlords, but sold it to him. as the agents of Adair Brothers. Shelton rented the land from Hardwick in.the fall of 1886. His tenancy began in January, 1887. Before he moved upon the land, Morris & Cook purchased it from Hardwick, and Hard-wick transferred Shelton’s rent note to them. They were the agents of Adair Brothers for the sale of fertilizers. As such agents, they sold a certain quantity of fertilizer to Shelton, and took his note for the same, payable to Adair Brothers. As merchants they sought to sell Shelton other supplies and take a lien therefor. Shelton refused, to purchase from them, or give them a lien, stating that he had agreed to give a lien on his crop to Swann, Stewart & Co. When the note given to Adair Brothers for the guano fell due, Shelton failed to pay it, and Morris & Cook paid it, as they were bound to do, under their contract with Adair Brothers. Morris & Cook then foreclosed their landlord’s lien, alleging that they had furnished guano to Shelton as landlords. This was resisted by Swann, Stewart & Co. The jury found for Morris & Cook, and Swann, Stewart & Co. sued out a certiorari.
Under this state of facts, we think, as said before, that the court erred in overruling this certiorari, because the evidence showed that Morris & Cook did not furnish the guano as landlords, but as agents of Adair Brothers. Nor- did the fact that they paid Shelton’s note at maturity entitle them to foreclose a lien as landlords. Scott v. Pound, supra. It would make no difference that they owned the guano, if they sold it as the agents of Adair Brothers. Judgment reversed.